FILED IN   '

                         First Court of Appeals          ^uS^^^
                          of Texas at Houston
                                                          NOV 3 0 2015
ShamsHer Medih Chisti,             §                     chbist^RA^S.
         Petitioner'               §                    cubbkC^—jL
                                   §
Vs.                                §     Cause No: 01-15-00875-CR
                                   §
The State of Texas,                §
        Respondent.                §

                     Motion for Extension of Time

TO THE HONORABLE JUSTICES    OF SAID COURT:

      COMES NOW, Shamsher Medih Chisti, TDCJ-ID #1490300, Petitioner,
pro-se, presenting this Motion for an Extension of Sixty (60) days
in which to file his Appellant's Brief. Petitioner, hereinafter,
Styled: "Appellant," files this Motion in good faith and in support
of said Motion would respectfully show the Honorable Court the foil:

                                   I.

      The Petitioner was convicted in the 149th Judicial District
Court of Brazoria County, Texas of the offense of Aggravated Kidnap
ping in Cause No. 54249, styled: The State of Texas vs. ShamsHer Medih
Chisti. The Petitioner appealed his conviction to the First Court of
Appeals at Houston, Cause No. 01-08-00208^CR. The Case was affirmed on
November 19, 2009.

                                  II.

      The present deadline to file the Appellant's Brief is December 03,
2015. The Appellant has not requested any extension prior to this
request. Additional time is needed to perfect the Appellant brief.

                                  III.


      Appellant requests an extension of time based upon the following:
Since the time Appellant filed his Writ of Audita Querela petition in
the 149th district     Court and no findings of facts nor conclusion of


Motion for Extension of Time                                   Page 1 of:-.2
law were conducted in said proceeding, Appellant had received notice
that the 257th Judicial District Court of Harris County in Cause no:
2013-12431, styled: Shamsher Medih Chisti Vs. Sana Chisti a/k/a Kiran
Wilwerding, is going to hold a trial in his Bill of Review suit which
he filed in that family court challenging the validity of the Final
Decree of Divorce Judgment entered by said court in relation to the
claim raised in the Writ of Audita Querela Petition. Appellant asks
for the additional time to prepare his Appellant's Brief for that re
ason and    the fact he is incarcerated and unable    to work on the brief
without the interferences of prison life and its hinderances.
     WHEREFORE, Appellant prays this Court grant this Motion and ex
tend the deadline for filing the Appellant's Brief to February 03, 2016,
So Prayed on this the 27th day of November,          espectfullykSubmitted,
2015.


                                                       slm^hie^rTTedih Chisti
                                                     TDCJ-ID No.     1490300
                                                     James A. Lynaugh Unit
                                                     1098, South Hwy 2037
                                                     Ft. Stockton, Tx 79735
                             Verification

        I, ShamsHer Medih Chisti, being presently incarcerated at the
James A. Lynaugh Unit of TDCJ-ID, declare under the penalty of per
jury that the foregoing facts are true and correct.




                                                     Shattfs±faenr~Redih   Chisti
                        Certificate of Service

        I certify that a true and correct copy of the foregoing was sent
to the Respondent by and through his attorney of record, the District
Attorney of Brazoria County, Texas by placing the same in the U.S.
Mail,,Postage Pre-Paid, addressed as follows:

DAVID B0SSERMAN
Assistant District Attorney
111 E. Locust, Suite 408A
Angleton, Tx 77515

                                                     Shathshe-C^ Mediti Chisti
                                                     Appellant Pro Se

Motion for Extension of Time                                   Page 2 of 2
Chisti Shamsher #1490300
James A. Lynaugh Unit
1098, South Hwy 2037
Ft. Stockton, Tx 79735
                                To,
***Legal Mail**-'
                                      Christopher A. Prine
                                      Clerk of   the Court
                                      First Court of Appeal
                                      301 Fannin Street
                                      Houston, Tx 77002-2066
                           700232082                •l,l,,l1' llll.,.i,..,l,|,||,|MI|||,||j|iJ|{||,il,jJ}„||,||